 


109 HR 3036 IH: No Qualified Teacher Left Behind Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3036 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Matheson introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 with respect to teacher qualifications, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Qualified Teacher Left Behind Act of 2005. 
2.Amendments to esea relating to teacher qualifications 
(a)Highly qualified definitionParagraph (23) of section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended— 
(1)in subparagraph (B)(ii)— 
(A)in subclause (I), by striking or at the end; and 
(B)by striking subclause (II) and inserting the following: 
 
(II)successful completion, in each of the academic subjects in which the teacher teaches, of an academic major or minor, a graduate degree, State certification of sufficient college-level coursework to satisfy this subclause, or advanced certification; or 
(III)passing a high objective uniform State standard of evaluation described in subparagraph (C)(ii) in each of the academic subjects in which the teacher teaches; and; and 
(2)in clause (ii) of subparagraph (C)— 
(A)in subclause (V), by striking but not be based primarily on and inserting but not be based solely on; 
(B)by redesignating subclauses (VI) and (VII) as subclauses (VII) and (VIII), respectively; and 
(C)by inserting after subclause (V) the following: 
 
(VI)takes into consideration any professional development being pursued;. 
(b)Rural school districts 
(1)ExtensionSubsection (a) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended by adding at the end the following: 
 
(4)Rural school districts 
(A)In GeneralNotwithstanding the deadline described in paragraphs (2) and (3), a plan developed by a State educational agency or a local educational agency under this subsection shall ensure that all teachers who are described in such paragraphs, but are teaching in a rural school district, are highly qualified not later than the end of the 2009–2010 school year. 
(B)DefinitionFor purposes of this paragraph, a rural school district means a local educational agency that— 
(i)meets the eligibility criteria described in section 6211(b), including by obtaining a waiver under paragraph (2) of such section; and 
(ii)employs a percentage of teachers who are not highly qualified that is higher than the corresponding percentage for the State involved.. 
(2)Additional fundingSection 6234 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7355c) is amended— 
(A)by striking There are and inserting (a) In General.—There are; and 
(B)by adding at the end the following: 
 
(b)Highly qualified teachersFor the purpose of making grants under subpart 2 to be used for teacher recruitment, retention, and professional development activities described in section 6222(a) in rural school districts (as that term is defined in section 1119(a)(4)), there are authorized to be appropriated $50,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 and 2008. Such authorization of appropriations is in addition to the authorization of appropriations in subsection (a).. 
(c)Core academic subjects onlyParagraph (1) of section 1119(a) (20 U.S.C. 6319(a)) is amended by inserting , teaching in core academic subjects, after hired after such day. 
(d)Proportion of inexperienced teachersSubparagraph (C) of section 1111(b)(8) (20 U.S.C. 6311(b)(8)) is amended by striking inexperienced, unqualified, or out-of-field teachers and inserting unqualified or out-of-field teachers. 
(e)Other granteesSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following: 
 
9537.Highly qualified teachersNo entity may receive any funds under this Act unless, irrespective of whether the entity has applied for a grant under part A of title I, the entity ensures that all elementary school and secondary school teachers employed by the entity and teaching in core academic subjects are highly qualified not later than— 
(1)the end of the 2006–2007 school year; or 
(2)in the case of a teacher in a rural school district (as that term is defined in section 1119(a)(4)), the end of the 2009–2010 school year.. 
 
